November 1st, 1816, the President pronounced the Court’s opinion :—
The Court, not deciding whether the Declaration in this case, in the first Count thereof, is defective or not, in not averring a promise by the defendant George Turner to pay the sums, stated to have been awarded against him, is of opinion that the same is insufficient to maintain the action, in this; that, for any thing therein shewn, the said sums may have been paid by the defendant George Turner, there being no averment to the contrary. On this ground, and not on that, assigned by the County Court in rendering its last judgment, as the ground thereof, (on which the Court gives no opinion,) the judgment of the Superior Court, affirming that of the County Court with costs, is affirmed.